SECOND DIVISION
                                MILLER, P. J.,
                           RICKMAN and REESE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                    March 12, 2020




In the Court of Appeals of Georgia
 A19A2109. TISDALE v. THE STATE.

      RICKMAN, Judge.

      Following a jury trial, Nydia Tisdale was convicted on one count of

misdemeanor obstruction of an officer.1 She filed a motion for a new trial, which the

trial court denied. Tisdale argues on appeal that the evidence was insufficient to

support her conviction, the trial court erred in denying her motion in arrest of

judgment to the indictment, and the trial court committed plain error by instructing

the jury that the question of whether she was trespassing was irrelevant to the issue

of whether she was guilty of obstructing an officer. For the reasons that follow, we

affirm Tisdale’s conviction.


      1
         Tisdale was acquitted of felony obstruction of an officer and criminal
trespass.
      Viewed in the light most favorable to the verdict, the evidence adduced at trial

showed that Tisdale was a “citizen-journalist” who attended candidate debates, meet

and greets, and other events held for candidates running for political office. Tisdale

video recorded and posted the events, unedited and without commentary, onto her

website and other social media platforms.

      In 2014, Tisdale attended a political rally at Burt’s Pumpkin Farm, a farm

owned by Mr. and Mrs. Burt in Dawson County. The event included several elected

officials as well as candidates running for office, was opened to the public, and had

been advertised as an event to which everyone was invited to attend. Tisdale and her

camera attended.

      Upon arriving, Tisdale introduced herself to Mrs. Burt and relayed her plan to

video record and post footage of the rally, explaining that she had previously filmed

and posted recordings of similar rallies. Mrs. Burt voiced no objection, although she

would later testify that she understood Tisdale to be working for one of the elected

officials. Nevertheless, there was no signage or other indication that filming was

prohibited, and at least one other person was recording the event.

      Tisdale sat in the front row and filmed the rally without incident until one of

the speakers disparaged a political rival and allegedly complained to an event

                                          2
organizer about Tisdale’s recording of his comments.2 Shortly thereafter, a staffer

approached Tisdale, sat in an unoccupied chair next to her, and quietly requested that

she stop filming. Tisdale informed the staffer that she had received permission from

the property owner and continued recording.

      The event organizer relayed the speaker’s complaint to Mr. and Mrs. Burt and

obtained their authorization to direct Tisdale to stop filming. He thereafter sat in the

row directly behind Tisdale and spoke over her shoulder to inform her that the

property owners had requested that she stop recording; she signaled the man to be

quiet so as to not interrupt her filming and continued undeterred.

      A captain from the Dawson County Sheriff’s Office was providing security at

the event and had been informed of the speaker’s complaint. He heard the owners’

directions for Tisdale to stop filming or leave, and witnessed the unsuccessful

attempts to get her to do so. The captain – dressed in a black polo-style shirt with a

badge embroidered over his chest and a police belt with a badge, gun, and radio – sat

directly next to Tisdale, informed her that he was with the sheriff’s office, and stated

that the property owner had requested that she stop filming or leave the farm. When

Tisdale responded, “no,” the captain informed her that her third option was to go to

      2
          The speaker denied being upset or complaining about the filming.

                                           3
jail. After Tisdale still failed to comply, the captain grabbed Tisdale out of her seat

and forcefully removed her from the venue as she struggled with him and demanded

that he identify himself. The captain took Tisdale into an adjacent barn, where he

physically restrained her until additional officers arrived and transported her to jail.

      Under Georgia law, “a person who knowingly and willfully obstructs or

hinders any law enforcement officer . . . in the lawful discharge of his or her official

duties shall be guilty of a misdemeanor.” OCGA § 16-10-24 (a). “[W]hether the

actions of a defendant actually had the effect of hindering or impeding the officer is

a decision for the trier of fact.” (Citation and punctuation omitted.) Martin v. State,

291 Ga. App. 363, 367 (2) (b) (662 SE2d 185) (2008). In this case, the indictment

alleged that Tisdale “knowingly and willfully obstruct[ed] and hinder[ed] [the

captain] in the lawful discharge of his official duties by refusing to leave . . . Burt’s

Pumpkin Farm when asked to do so by [the captain], who was an authorized

representative of the property owner in making that request. . . .”

      1. Tisdale contends that the evidence was insufficient to support her

conviction. Specifically, she asserts that she was given insufficient time to comply

with the captain’s instruction, he failed to provide her with “proper identification,”

and his requests were too ambiguous to constitute commands.

                                           4
      To be sure, the record contains ample evidence to suggest that the situation

involving the complaining speaker – who appeared to be virtually alone in his

objection to the video recording – and Tisdale could have been addressed differently.

Nevertheless, it is not the role of this Court to explore alternative outcomes or to

comment upon the facts; rather, our sole duty is to determine whether the evidence,

viewed in the light most favorable to the verdict, was sufficient for any rational juror

to find the defendant guilty of the charged offense beyond a reasonable doubt. See

Heidt v. State, 292 Ga. 343, 345 (1) (736 SE2d 384) (2013). We conclude that it was.

      (a) Tisdale argues that she was not given enough time to comply to the

captain’s instruction prior to her arrest. But before the captain ever approached

Tisdale, he observed as two different individuals, at least one of whom specifically

told Tisdale that he was acting as a representative of the property owners, requested

that she stop filming. The captain testified that when he then addressed Tisdale, he

identified himself as law enforcement, directed her to stop filming or leave the event

three separate times, and specifically advised her that her failure to comply would

result in her arrest before he forced her from the venue while she struggled against

him. These facts authorized the jury to conclude that Tisdale was given adequate time

to comply with the captain’s demands that she stop filming or leave the event prior

                                           5
to her arrest. See generally West v. State, 296 Ga. App. 58, 61-62 (2) (673 SE2d 558)

(2009), overruled on other grounds, Worthen v. State, 304 Ga. 862 (823 SE2d 291)

(2019) (holding that the evidence was sufficient to sustain appellant’s obstruction

conviction based upon evidence that, although he was not committing a crime, he

ignored the officer’s repeated commands that he leave the scene, and was advised that

his failure to do so would result in arrest).

      Tisdale relies on Coley v. State, 178 Ga. App. 668 (344 SE2d 490) (1986), to

argue that her failure to “respond immediately” to an officer’s command could not

amount to obstruction. Although we recognize that certain language in Coley may

support her position, it does not change the result in this case. Since Coley was

decided, the law governing misdemeanor obstruction has evolved. See Harris v.

State, 314 Ga. App. 816, 820-821 (726 SE2d 455) (2012) (discussing the history of

the obstruction law and noting that, prior to a 1986 statutory amendment, a showing

of violence or its equivalent was an essential element of the crime). The examination

of what conduct rises to the level of misdemeanor obstruction of an officer

necessarily involves a continuum of facts and events, specific to each case, from

which the jury must determine whether the elements of the crime are satisfied. See

generally Timberlake v. State, 315 Ga. App. 693, 695 (1) (727 SE2d 516) (2012)

                                            6
(“We have held that argument and stubborn obstinance are all examples of conduct

that may satisfy the obstruction element.”) (citation and punctuation omitted).

       (b) Tisdale asserts that the captain failed to provide “proper identification”

because, although he informed her that he was with the sheriff’s office, he failed to

give his name. Her argument is based upon the criminal trespass statute, OCGA § 16-

7-21 (b) (3), which provides that “[a] person commits the offense of criminal trespass

when he or she knowingly and without authority . . . [r]emains upon the land or

premises of another person . . . after receiving notice . . . , upon proper identification,

[from] an authorized representative of the owner or rightful occupant to depart.”

       Tisdale was not convicted of criminal trespass, however, and the obstruction

statute under which she was convicted does not contain any such identification

requirement. See OCGA § 16-10-24 (a). Rather, as indicted, the State was required

to prove that Tisdale “knowingly and willfully” obstructed the captain in the lawful

discharge of his official duties by refusing to leave when told to do so by himself,

acting as an authorized representative of the Burts. Evidence that the captain

identified himself as a law enforcement officer while displaying a badge on his person

and informed Tisdale that he was acting on behalf of the property owners was

sufficient to authorize the jury to conclude that she had the requisite knowledge of his

                                            7
identity. See id.; see generally Frayall v. State, 259 Ga. App. 286, 288 (2) (576 SE2d

654) (2003).

      Tisdale nevertheless argues that because the indictment injected elements of

the crime of criminal trespass – i.e., alleged that she “refus[ed] to leave . . .when

asked to do so by [the captain]” – the State was required to prove that the captain

lawfully asked her to leave, necessarily invoking the identification elements of the

criminal trespass statute. To be sure, the State had to prove that the captain was acting

in lawful discharge of his official duties to prove obstruction. See OCGA § 16-10-24

(a). “But this Court has recognized that all law enforcement officers have the general

duty to enforce the law and maintain the peace.” (Citation and punctuation omitted.)

Stryker v. State, 297 Ga. App. 493, 494 (677 SE2d 680) (2009); see also West, 296

Ga. App. at 61 (2). “They carry this duty twenty-four hours a day, on and off duty.”

Stryker, 297 Ga. App. at 494.

      Regardless, the State met its burden of proof in this case. In addition to the

captain’s engagement to provide security at the event, both he and the event organizer

testified that they explicitly told Tisdale that they had spoken to the property owners

and that the property owners had directed her to stop filming or leave the farm. Such

evidence authorized the jury’s determination that the captain was operating within his

                                           8
proper authority. Cf. Nash v. State, 222 Ga. App. 766, 767 (2) (476 SE2d 69) (1996)

(holding that “[t]he testimony of the victim’s 19–year–old sister that she was living

at the residence leased by her aunt” was sufficient evidence to allow the jury to

conclude that she had the authority to order appellant off the premises).

      (c) Tisdale argues that the captain’s requests were too ambiguous to constitute

commands. She contends that in giving her choices – namely, to stop recording, leave

the event, or be arrested – he failed to communicate a direct order.

      The captain testified that, after witnessing two other individuals request that

Tisdale stop filming, he directed her to stop recording or leave the event three times

before he gave her the option of being arrested for failing to comply with his

instructions. The jury was authorized to conclude from this evidence that the captain

sufficiently communicated to Tisdale that despite offering her choices, her

compliance with his demands was not voluntary. Compare Thomas v. State, 322 Ga.

App. 734, 739 (2) (b) (746 SE2d 216) (2013) (holding that by requesting appellant

to “come here for a second,” the officer failed to “use[ ] language or tone of voice

indicating compliance with [his] request might be compelled”).

      2. Tisdale contends that the trial court erred by denying her motion in arrest of

judgment because the indictment failed to allege the commission of a crime.

                                          9
Specifically, Tisdale argues that because the indictment did not allege that the captain

“properly identified” himself as a representative of the property owner, and further

accused her only of refusing the captain’s “request” (as opposed to command) to

leave the property, she could admit to each allegation it contained and not be guilty

of a crime.

      We reject the premise of Tisdale’s argument. Tisdale was accused of

“knowingly and willfully obstructing and hindering [the captain] in the lawful

discharge of his official duties by refusing to leave . . . when asked to do so by [the

captain], who was an authorized representative of the property owner in making that

request. . . .” An admission by Tisdale to the conduct alleged is an admission to the

essential elements of the crime of misdemeanor obstruction of an officer. See OCGA

§ 16-10-24 (a) (“[A] person who knowingly and willfully obstructs or hinders any law

enforcement officer. . . in the lawful discharge of his or her official duties shall be

guilty of a misdemeanor.”); West, 296 Ga. App. at 60 (2).

      Furthermore, as discussed in Divisions 1 (b) and 1 (c), it was within the

province of the jury to determine whether the captain properly identified himself as

a law enforcement officer or representative of the property owners and/or whether he

sufficiently communicated his instructions to Tisdale. We note further, however, that

                                          10
nothing in the criminal trespass statute requires that a property owner or his or her

authorized representative command - as opposed to request - that an unwanted guest

depart in order for the crime to be committed when the guest refuses to do so. See

OCGA § 16-7-21 (b) (3). It follows that the trial court did not err in denying Tisdale’s

motion in arrest of judgment. See generally McDaniel v. State, 298 Ga. App. 558,

559-560 (680 SE2d 593) (2009).

      3. Tisdale asserts that the trial court committed plain error by instructing the

jury that it was not required to find her guilty of criminal trespass at the time the

captain asked her to leave. Under the plain error analysis,

      we must determine whether the instruction was erroneous, whether it
      was obviously so, and whether it likely affected the outcome of the
      proceedings. If all three of these questions are answered in the
      affirmative, this Court has the discretion to reverse if the error seriously
      affects the fairness, integrity or public reputation of the proceedings
      below.


(Citation and punctuation omitted.) Bledson v. State, 337 Ga. App. 444, 447-448 (2)

(787 SE2d 809) (2016); see State v. Kelly, 290 Ga. 29, 33 (2) (a) (718 SE2d 232)

(2011). “Satisfying all four prongs of this standard is difficult, as it should be.”




                                          11
(Citation and punctuation omitted.) Kelly, 290 Ga. at 33 (2) (a); see also Bledson, 337

Ga. App. at 448.

      The trial court charged the jury that, as to the crime of obstruction of an officer,

      for your determination of whether or not the officer was in the lawful
      discharge of his official duties, it is not necessary for the State to prove
      the underlying offense that causes the officer to act. It is only necessary
      that the State prove beyond a reasonable doubt that the officer had
      probable cause to believe that the offense had been committed.


      It further instructed the jury that, as to the crime of criminal trespass,

      A person commits the offense of criminal trespass when that person
      knowingly, and without authority, remains on the land or premises of
      another person after receiving notice from, upon proper identification,
      an authorized representative of the owner to depart.


      Tisdale contends that these jury instructions “confused the jury by instructing

them that it was irrelevant to the obstruction count whether . . . Tisdale knowingly

and without authority remained on the premises [and instead] could be convicted for

obstruction simply by knowing that [the captain] was a law enforcement officer, even

if she reasonably believed that the property owner had authorized her to film a public

political rally, as she had done many times before.” We disagree.



                                           12
         Georgia law is well established that, “[i]t is not necessary for the State to prove

the underlying offense that causes the officers to act; it is only necessary to prove the

elements of the obstruction statute, i.e., that the act constituting obstruction was

knowing and wilful, and that the officer was lawfully discharging his official duties.”

(Citation and punctuation omitted.) Kight v. State, 181 Ga. App. 874, 875 (1) (354

SE2d 202) (1987). The charge, therefore, was not erroneous and the trial court did not

commit plain error by giving it. See id.; OCGA § 17-8-58 (b). Tisdale’s argument

provides no ground for reversal. See Kight, 181 Ga. App. at 875 (1).

         Judgment affirmed. Reese, J., concurs, and Miller, P. J., concurs in judgment

only.*



         * THIS OPINION IS PHYSICAL PRECEDENT ONLY. COURT OF

APPEALS RULE 33.2.




                                             13